Citation Nr: 0321651	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  95-28 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for post-operative 
residuals of a left radical nephrectomy, currently evaluated 
as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from January 1955 
to September 1961.

The appeal comes before the Board of Veterans' Appeals 
(Board) from an April 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  The veteran subsequently moved and his 
claims file was transferred to the RO in St. Louis, Missouri, 
which certified the case to the Board.  

The Board remanded the case in February 1999.  It was 
subsequently returned to the Board for further review.  In 
March and July 2002, the Board ordered its evidence 
development unit to conduct further development pursuant to 
the provisions of 38 C.F.R. § 19.9(a)(2) (2002).  


REMAND

In accordance with the Board's March and July 2002 orders to 
its evidence development unit additional evidence was secured 
addressing the issue now in appellate status.  That evidence 
has yet to be reviewed by the RO, and the veteran has not 
waived RO consideration of that new evidence in writing.  
This is significant given the fact that on May 1, 2003, the 
provisions of 38 C.F.R. § 19.9(a)(2) were invalidated by the 
United States Court of Appeals for the Federal Circuit.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  Accordingly, further 
development is in order.

Therefore, this case is REMANDED for the following action:

The RO must readjudicate the issue of 
entitlement to an increased evaluation 
for post operative residuals of a left 
radical nephrectomy, on the basis of all 
the evidence on file and all governing 
legal authority, including the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  If 
the benefit sought on appeal continues to 
be denied, the veteran must be provided 
with a supplemental statement of the case 
citing all pertinent evidence and 
dispositive legal authority.  The RO must 
ensure that the provisions in Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), 
have been fully complied with and that 
the appellant has been provided specific 
notice of what evidence he must submit 
and what evidence VA will secure in 
developing his claim.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


